Citation Nr: 1330673	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  04-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness from Persian Gulf War service.

2. Entitlement to service connection for left ankle pain, to include as due to an undiagnosed illness from Persian Gulf War service.

3. Entitlement to service connection for hand pain, to include as due to an undiagnosed illness from Persian Gulf War service.

4. Entitlement to service connection for joint pain, to include as due to an undiagnosed illness from Persian Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1995, with service in Southwest Asia from November 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this case in October 2007 and August 2008.

In the August 2008 decision, the Board also denied service connection for CFS.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in August 2009, the Veteran (through his representative) and the VA General Counsel filed a Joint Motion for Remand (Joint Motion).  This Joint Motion was granted in an August 2009 Court order.  In August 2010 and May 2012, in compliance with the Court remand, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  In May 2012, the Board also denied entitlement to service connection for insomnia; that issue is no longer on appeal before the Board.

In March 2013, the Board again remanded the case for additional development; it is again before the Board for further appellate review.

In a January 2012 brief to the Board, the Veteran's representative indicated that the Veteran had hypertension, gastroesophageal reflux disease (GERD), and headaches that may be related to military service, including service in the Persian Gulf.  The Veteran's representative also stated that the Veteran wished to file a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In addition, the Board referred a claim of service connection for eczema in the August 2010 remand.  It does not appear that action has been taken on these matters and they are again referred to the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its May 2012 remand instructions, the Board explicitly directed that the VA examiner who provided the January 2011 examination should provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that any identified CFS, left ankle pain, hand pain, and/or joint pain was either (a) caused by, or (b) aggravated by the Veteran's service-connected PTSD.  Furthermore, the examiner was instructed that a complete rationale should be given for all opinions and conclusions expressed within the report.  The remand instructions noted that, if the VA examiner was not available, or if examination was necessary to answer the questions posed, an examination should be scheduled.

The Veteran underwent the examination in July 2012.  This examination was determined to be inadequate, as the examiner did not explicitly opine as to whether the diagnosed degenerative arthritis of the bilateral elbows or periarthritis of the right hip were caused by his service-connected PTSD, as requested in the Board's May 2012 remand instructions.  Moreover, the examiner failed to provide any rationale for the conclusion that the Veteran's disorders were not aggravated by his service-connected PTSD, as also requested in the Board's May 2012 remand instructions.  Finally, although the examiner concluded that the Veteran's symptomatology and activity level was not consistent with CFS, an alternative diagnosis or etiology of the Veteran's symptoms was not provided, i.e. whether they were due to an undiagnosed illness or simply a symptom of his service-connected PTSD.

The case was again remanded in March 2013 in order to provide the Veteran with an additional examination.  The Veteran was scheduled for this examination in May 2013, but did not report at the assigned time.  

As the required opinions could be obtained from an examiner who had thoroughly reviewed the claims file, the Board finds that such opinions should be obtained and it is necessary to remand the claims.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who provided the July 2012 examination report, or an equally qualified examiner, to provide the following opinions:

The examiner(s) is/are asked to opine whether, for each joint for which the Veteran has reported pain or other symptoms, but for which a known clinical diagnosis cannot be made, there is a chronic disease process existing for six months or more as shown by 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The examiner(s) is/are reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.

The examiner(s) is/are also asked to opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed right hip periarthritis is etiologically related to the Veteran's period of active service, to include as to whether it was either (a) caused by, or (b) aggravated by the Veteran's service-connected PTSD.

The examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified CFS, left ankle pain, hand pain, and/or joint pain was either (a) caused by, or (b) aggravated by the Veteran's service-connected PTSD.

If CFS is not diagnosed, then the examiner(s) is/are asked to provide an alternative diagnosis and/or etiology of the Veteran's documented symptoms, i.e. whether they are due to an undiagnosed illness or simply a symptom of his service-connected PTSD.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  In rendering these opinion(s) the examiner(s) should explicitly address the various articles submitted on behalf of the Veteran suggesting a link between PTSD and physical, inflammatory conditions.  The claims file must be provided for review.

If the examiner(s) cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner(s) must provide the reasons why an opinion would require speculation.  The examiner(s) must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner(s) must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  Review the requested examination report(s) to ascertain whether the questions posed on remand, particularly those concerning the criteria of 38 C.F.R. § 3.317(a) and secondary service connection, have been fully addressed.  If not, the reports(s) should be returned to the examiner(s) for completion.

3. After all of the above is complete, readjudicate the claims for service connection for CFS, left ankle pain, hand pain, joint pain, and insomnia, all to include as due to an undiagnosed illness from Persian Gulf War and on a secondary basis to PTSD.  If the determination of any of these claims remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

